Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgment is made of applicant’s amendment which was received by the office on August 5, 2022. Claims 1-3,5-9,11-13 and 15-20 are currently pending. 

Claim Objections
Claims 11-13 and 15-20 are objected to because of the following informalities:  Claim 11, line 6 should recite--positioning at least three electrodes on the forehead and cheek of the patient-- in order to fix an inadvertent typographical error. Appropriate correction is required. Claims 12-13 and 15-20 directly or indirectly depend from claim 11 and are also objected to for the reasons stated above regarding claim 11. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-13 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 11-13 and 15-20 are directed to “a method’ which describe one of the four statutory categories of patentable subject matter, i.e., a process (Step 1, Yes). The claim limitations within claim 11 that set forth or describe the abstract idea is/are: “calculating a Fast Fourier Transform (FFT) and a Choi-Williams distribution for about 1-60 seconds of the EEG signal; (f) calculating a frequency spectrum in about 1-10 seconds of the facial EMG signal; (g) calculating a spectral edge frequency of the spectrum of the R-R interval of the ECG signal over about 2-6 minutes; (h) calculating a Hilbert transform of the ICG signal from which a number of peaks over a certain threshold in [[the]] a 1st derivative of the Hilbert phase is estimated; (i) combining the result of the calculations involving extracted EEG, facial EMG, ECG, and ICG data to arrive at a final index of nociception represented by a scale from 0 to 99, where a value of 99 represents a high probability of response to light noxious stimuli and a value of close or equal to 0 corresponds to a total block of afferent noxious stimuli”. The reasons that the limitations is/are considered an abstract idea is/are the following: The limitations of “calculating” and “combining” is a process that under its broadest reasonable interpretation covers “mathematical concepts”. Accordingly the claims recite an abstract idea. Although not drawn to the same subject matter, the claimed limitation(s) is/are similar to the concepts that have been identified as abstract by the courts, such as: using an algorithm for determining the optimal number of visits by a business representative to a client, In re Maucorps, 609 F.2d 481, 482, 203 USPQ 812, 813 (CCPA 1979); and calculating the difference between local and average data values, In re Abele, 684 F.2d 902, 903, 214 USPQ 682, 683-84 (CCPA 1982), see MPEP 2106.04 (a)(2). Thus, the claim(s) are directed to a judicial exception and fall squarely within the realm of "abstract ideas," which is a patent-ineligible concept (Step 2A: Prong One YES). Analyzing the claim as whole for an inventive concept, the claim does not include additional elements/steps that integrate the judicial exception into a practical application. Claim 11 does not include additional elements that integrate the mathematical concept into a practical application. The additionally recited element(s) appended to the abstract idea include: “(a) positioning at least three electrodes on the foreign and check of the patient and obtaining a signal recording containing EEG and facial EMG from a patient by using at least three electrodes (b) positioning at least four electrodes, comprising at least two electrodes positioned on the chest of the patient and at least two electrodes on the neck of the patient and obtaining an ECG signal using at least four electrodes, comprising at least two electrodes positioned on the chest and at least two electrodes, (c) obtaining an ICG signal with the at least four electrodes; (d) obtaining a plethysmographic curve from the ICG signal”. The additional elements merely: add insignificant extra-solution activity, “(a) positioning at least three electrodes on the foreign and check of the patient and obtaining a signal recording containing EEG and facial EMG from a patient by using at least three electrodes (b) positioning at least four electrodes, comprising at least two electrodes positioned on the chest of the patient and at least two electrodes on the neck of the patient and obtaining an ECG signal using at least four electrodes, comprising at least two electrodes positioned on the chest and at least two electrodes, (c) obtaining an ICG signal with the at least four electrodes; (d) obtaining a plethysmographic curve from the ICG signal” which is recited at a high level of generality (i.e. as a general means of gathering EEG, EMG, ECG and ICG signals) and is merely nominally, insignificantly or tangentially related to the performance of the steps, i.e. amounts to mere data gathering, which is a form of insignificant extra-solution activity (pre-solution activity). This pre-solution activity of data gathering using electrodes and sensors placed on a body surface of the patient is well-understood, routine, and conventional in the field of EEG, EMG and ECG technology as shown by US 2013/0150748 to Jensen (e.g. para. [0015]) and all uses of the recited judicial exception require the pre-solution activity of data gathering. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application (Step 2A, Prong Two, NO). Analyzing the claim as whole for an inventive concept, the claim does not include additional elements/steps that are sufficient to amount to significantly more than the judicial exception. Claim 11 does not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception (i.e., an inventive concept) for the same reasons as described above. e.g., all elements are directed to pre-solution activity which merely facilitate the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Similarly, when considered as an ordered combination, the additional components/steps of the claim(s) add nothing that is not already present when the steps are considered separately (Step 2B: NO). The claims are not patent eligible.
Claim(s) 12-13 and 15-20 depend directly or indirectly from claim(s) 11. Therefore, the dependent claims rely upon the same abstract idea as the independent claim(s), as set forth above. Additionally, the dependent claims do nothing more than further limiting the abstract idea while failing to qualify as "significantly more", and the specificity of an abstract idea does not make it any "less abstract" as it is still directed to concepts relating mathematical concepts. The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons: they merely a. further describe the abstract idea e.g. calculating spectral edge frequency (claim 13) , calculating Choi-Williams distribution (claim 15), calculating Fokker-Planck drift and diffusion (claim 16), calculating the frequency spectrum (claim 17), calculating Hilbert transform (claims 18-19), combining the result of calculations (claim 20), and b. further describe the pre- solution activity, e.g. wherein the electrodes are positioned on the forehead or cheek (claim 12). 
Therefore, the dependent claim(s) are also not patent eligible for the reasons discussed above. Claim(s) 12-13 and 15-20 fail(s) to provide significantly more, when considered as an ordered combination, as it/they merely provide further limitation regarding the determining steps, which can still nonetheless be performed by a human using a pen and paper.
The instantly rejected claim(s) are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. In the interest of advancing prosecution, the examiner suggests: providing evidence, for example, delineating how the abstract idea and/or additional elements appended to the abstract idea results in an improvement to the technology/technical field, which can show eligibility and/or adding a practical application of the claimed method outside of the computer (e.g. treating a patient). See MPEP § 716.01(c) for examples of providing evidence supported by an appropriate affidavit or declaration. For additional guidance, applicant is directed generally to MPEP § 2106.

Claim Rejections - 35 USC § 112
In view of the claim amendment received on 7/8/2022 providing further clarification to the claims the 112(b) rejections made against the claims in the office action of 2/3/2022 have been withdrawn. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-9, 11-13, 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 20 recite said classifier combines the result of the calculations involving extracted EEG, facial EMG, ECG and ICG data into a final index of nociception represented by a scale from 0 to 99, the lack of specificity leads to an interpretation within the claims that any method/process/step that utilizes a classifier that comprises one of a multiple linear or logistic regression, a quadratic equation, or a fuzzy inference reasoner or an adaptive neuro fuzzy system to combine the result of the calculations involving extracted EEG, facial EMG, ECG and ICG data will provide a final index of nociception represented by a scale from 0 to 99. However, the specification does not provide support for this since the specification does not provide one or any method/process/step that is carried out by the classifier to provide a final index of nociception. The specification does not describe the method/process/step used to by the classifier to combine the result of the calculations involving extracted EEG, facial EMG, ECG and ICG data into a final index of nociception. The specification does not provide how the result of the calculations involving extracted EEG, facial EMG, ECG and ICG data are combined to achieve the final index of nociception. The specification does not provide how the result of the calculations involving extracted EEG, facial EMG, ECG and ICG data are utilized by the classifier that comprises one of a multiple, linear or logistic regression, a quadratic equation, or a fuzzy inference reasoner or an adaptive neuro fuzzy system to provide a final index of nociception represented by a scale from 0 to 99. The specification states combining the extracted EEG, EMG, ECG and ICG data into a final index of nociception, e.g. pg. 12, ll. 4-8, but does not provide any further method/process/step on how the extracted EEG, EMG, ECG and ICG data are combined into a final index of nociception represented by a scale from 0 to 99. The specification further states the use of a classifier, e.g. pg. 10, ll. 12-16, but does not provide any further method/process/step on how the extracted EEG, EMG, ECG and ICG data are combined within the classifier into a final index of nociception represented by a scale from 0 to 99. Applicant’s disclosure of combining the extracted EEG, EMG, ECG and ICG data into a final index of nociception, is merely an outline of a desired solution without actually disclosing how to achieve it. Disclosure of function alone is little more than a wish for possession. The written description requirement is not satisfied by merely outlining the goals or results one hopes to achieve with the invention. See MPEP 2163(II)(A) (3) (a) (i)(C)(2). What methods/processes/steps are being carried out to combine the extracted EEG, EMG, ECG and ICG data into a final index of nociception. Claim 11 recites combining the result of the calculations involving extracted EEG, facial EMG, ECG and ICG data into a final index of nociception represented by a scale from 0 to 99, the lack of specificity leads to an interpretation within the claims that any method/process/step that combines the result of the calculations involving extracted EEG, facial EMG, ECG and ICG data will provide a final index of nociception represented by a scale from 0 to 99. However, the specification does not provide support for this since the specification does not provide one or any method/process/step that is carried out to provide a final index of nociception. The specification does not describe the method/process/step used to combine the result of the calculations involving extracted EEG, facial EMG, ECG and ICG data into a final index of nociception. The specification does not provide how the result of the calculations involving extracted EEG, facial EMG, ECG and ICG data are combined to achieve the final index of nociception. The specification does not provide how the result of the calculations involving extracted EEG, facial EMG, ECG and ICG data are utilized to provide a final index of nociception represented by a scale from 0 to 99. The specification states combining the extracted EEG, EMG, ECG and ICG data into a final index of nociception, e.g. pg. 12, ll. 4-8, but does not provide any further method/process/step on how the result of calculations involving the extracted EEG, EMG, ECG and ICG data are combined into a final index of nociception represented by a scale from 0 to 99. The specification further states the use of a classifier, e.g. pg. 10, ll. 12-16, but does not provide any further method/process/step on how the extracted EEG, EMG, ECG and ICG data are combined within the classifier into a final index of nociception represented by a scale from 0 to 99. Applicant’s disclosure of combining the result of the calculations involving the extracted EEG, EMG, ECG and ICG data into a final index of nociception, is merely an outline of a desired solution without actually disclosing how to achieve it. Disclosure of function alone is little more than a wish for possession. The written description requirement is not satisfied by merely outlining the goals or results one hopes to achieve with the invention. See MPEP 2163(II)(A) (3) (a) (i)(C)(2). What methods/processes/steps are being carried out to combine the extracted EEG, EMG, ECG and ICG data into a final index of nociception. Claims 2-3, 5-9, 12-13, 15-20 directly or indirectly depend from claims 1 or 11 and are also rejected to for the reasons stated above regarding claims 1 and 11.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but they are not persuasive. Applicant’s arguments filed 7/5/2022 regarding the 35 USC 112(a) written description rejection of the claims with respect to the claimed algorithm have been considered and are not persuasive. Applicant argues that applicant has provided an affidavit traversing the question regarding  possession of the invention. Upon further review of the affidavit, the affidavit under 37 CFR 1.132 filed 10/27/2021 is insufficient to overcome the rejection of claims 1-3, 5-9, 11-13, 15-20 based upon USC 112(a) as set forth in the last Office action because: Applicant has not provided evidence supported by actual proof to show that applicant had possession of the claimed invention, see MPEP 716.01(c). Applicant has made a general statement that a classifier that used a quadratic equation and an adaptive neuro fuzzy inference system was performed but does not provide any evidence supported by actual proof to show the specific equations used for carrying out the invention or the values received using the equations. Applicant does not provide evidence with actual proof to the specifics regarding what quadratic equation or adaptive neuro fuzzy inference system was used to perform the claimed invention or the values obtained using the recited quadratic equation and an adaptive neuro fuzzy inference system. Applicant has not provided evidence with actual proof to show how the claimed calculations are used by the quadratic equation and adaptive neuro fuzzy inference system to produce a final index of nociception. 
As noted in the Written Description Workshop found on the USPTO website  <https://www.uspto.gov/sites/default/files/documents/writdesc_workshop_nov2015.pdf>, “It should be noted that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions. For written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).” While applicant give examples of the types of algorithms that can be used, such as one of a multiple linear or logistic regression, a quadratic equation or a fuzzy inference reasoner or an adaptive neuro fuzzy inference system, Applicant has not disclosed how the calculations are used by these types of algorithms to produce a final index of nociception. Applicant has defined a type of black box, i.e. the classifier, that has various calculations as inputs and a customized output, i.e. final index of nociception, without the details describing the inner workings of the black box, i.e. how the inputs are processed to provide the final index of nociception. Further, MPEP 2161.01 states “When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts} that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of fling. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement (emphasis added)”. The specification does not provide one or any method/process/step that is carried out to provide a final index of nociception. The specification does not describe the method/process/step used to combine the result of the calculations involving extracted EEG, facial EMG, ECG and ICG data into a final index of nociception. The specification does not provide how the result of the calculations involving extracted EEG, facial EMG, ECG and ICG data are combined to achieve the final index of nociception. The specification does not provide how the result of the calculations involving extracted EEG, facial EMG, ECG and ICG data are utilized to provide a final index of nociception represented by a scale from 0 to 99. The specification states combining the extracted EEG, EMG, ECG and ICG data into a final index of nociception, e.g. pg. 12, ll. 4-8, but does not provide any further method/process/step on how the result of calculations involving the extracted EEG, EMG, ECG and ICG data are combined into a final index of nociception represented by a scale from 0 to 99. The specification further states the use of a classifier, e.g. pg. 10, ll. 12-16, but does not provide any further method/process/step on how the extracted EEG, EMG, ECG and ICG data are combined within the classifier into a final index of nociception represented by a scale from 0 to 99. Applicant’s disclosure of combining the result of the calculations involving the extracted EEG, EMG, ECG and ICG data into a final index of nociception, is merely an outline of a desired solution without actually disclosing how to achieve it. Disclosure of function alone is little more than a wish for possession. The written description requirement is not satisfied by merely outlining the goals or results one hopes to achieve with the invention. See MPEP 2163(II)(A) (3) (a) (i)(C)(2).
Regarding the 101 rejection, the additional elements merely: add insignificant extra-solution activity, “(a) positioning at least three electrodes on the foreign and check of the patient and obtaining a signal recording containing EEG and facial EMG from a patient by using at least three electrodes (b) positioning at least four electrodes, comprising at least two electrodes positioned on the chest of the patient and at least two electrodes on the neck of the patient and obtaining an ECG signal using at least four electrodes, comprising at least two electrodes positioned on the chest and at least two electrodes, (c) obtaining an ICG signal with the at least four electrodes; (d) obtaining a plethysmographic curve from the ICG signal” which is recited at a high level of generality (i.e. as a general means of gathering EEG, EMG, ECG and ICG signals) and is merely nominally, insignificantly or tangentially related to the performance of the steps, i.e. amounts to mere data gathering, which is a form of insignificant extra-solution activity (pre-solution activity). This pre-solution activity of data gathering using electrodes and sensors placed on a body surface of the patient is well-understood, routine, and conventional in the field of EEG, EMG and ECG technology as shown by US 2013/0150748 to Jensen (e.g. para. [0015]) and all uses of the recited judicial exception require the pre-solution activity of data gathering. The examiner suggests providing a particular application of the index once determined to aid in overcoming the 101 rejection. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792